Opinion by
Ervin, J.,
This is an unemployment compensation case in which the claimant, Stanley J. Cadden, was denied benefits by the Bureau, the referee and the board, all having concluded that the claimant was discharged due to willful misconduct connected with his work and, therefore, was disqualified from receiving benefits under the provisions of §402(e) of the Unemployment Compensation Law, 43 PS §802(e).
On March 10, 1959, while returning from his home in Scranton to his job with the Turnpike Commission at Plymouth Meeting, claimant was arrested by a State police officer and charged with operating a State car beyond the speed limit. He admitted doing 73 or 74 miles per hour (the limit being 65 miles per hour). He *161paid the fine and suffered a suspension of his driver’s license. At the referee’s hearing he admitted that he had been stopped the week before for speeding and further stated that he rarely drove witliin the limits.
Claimant testified that he did not know that he was not permitted to take the car to his home in Scranton. The employer representative testified that anybody on 24-hour call (as this claimant was) could take the car home if he lived within the district. Scranton was not within the district where claimant was employed.
Counsel for the claimant argues that benefits should not be denied where “the acts causing discharge are not during working hours; are not on employer’s premises; occur at a time when he was not engaged in work; do not concern his suitability as an employee, and were not work connected.” The record shows that the claimant was on 24-hour call and it was evidently because of this that he was permitted to take the car home if he lived within the district. If the employee uses the property of his employer in such manner as to bring criticism upon his employer, we are of the opinion that his discharge was justified. Certainly an employee of the Turnpike Commission should set an example to other members of the public in driving his employer’s car on the turnpike. This claimant admitted that on this occasion he was driving 78 or 74 miles an hour and that he rarely drove within the limits. He also admitted that he had been stopped for speeding the week before. The Turnpike Commission might well be severely criticized for permitting such an employee to continue to operate the Commission’s vehicles upon the turnpike. This conduct alone, in our opinion, was sufficient to justify the discharge. It constituted willful misconduct connected with his work. It was a willful disregard of the employer’s interests and of the standards of behavior which the employer has a right to expect of its employees. It was not necessary to have an employer’s *162rule where the act itself is contrary to the motor vehicle laws of the Commonwealth: Detterer Unemployment Compensation Case, 168 Pa. Superior Ct. 291, 77 A. 2d 886; Weimer Unemployment Compensation Case, 176 Pa. Superior Ct. 348, 107 A. 2d 607; Gagliardi Unemployment Compensation Case, 186 Pa. Superior Ct. 142, 141 A. 2d 410.
In addition, there was sufficient evidence in this record to justify a finding by the board that the claimant’s action in taking the car to his home in Scranton, which was located outside of the district in which he was employed, was contrary to the rules and regulations covering the operation of a State car. The employer representative, Albert Crissey, gave testimony from which the board could make such a finding.
Decision affirmed.